Third District Court of Appeal
                               State of Florida

                         Opinion filed March 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0998
                       Lower Tribunal No. 08-20982
                          ________________


                        Karen Patricia Alcalde,
                                  Appellant,

                                     vs.

                          Michael C. Alcalde,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Scott M.
Bernstein, Judge.

     Karen Patricia Alcalde, in proper person.

     Michael C. Alcalde, in proper person.


Before LOGUE, LINDSEY, and LOBREE, JJ.

     PER CURIAM.
      Karen P. Alcalde, the former wife, appeals the trial court’s order

denying her motion to enforce child support in favor of Michael C. Alcalde,

the former husband. We reverse for further proceedings consistent with this

opinion.

      In 2008, the trial court entered a final judgment dissolving the parties’

marriage. The final judgment specifically incorporated the terms of the

parties’ marriage settlement agreement (“MSA”) in which the former

husband agreed to pay $800 a month in child support. The parties have two

minor children, one of whom was born after entry of the final judgment. The

MSA expressly contains a provision that the agreement would remain in

effect even if the parties reconciled or cohabitated.

      The parties reconciled in 2009, and the former wife moved back into

the family home. In 2015, the parties split up once more and began the

instant post-judgment litigation. After a bench trial, the trial court entered a

final order in 2017 granting the parties equal timesharing. In a pre-trial

hearing, the trial court decided it would address the issue of delinquent child

support in a separate proceeding.

      In 2019, the former wife filed a motion for child support, alleging the

former husband never paid any child support. In his response, the former

husband alleged that he paid child support for a year following their 2008



                                       2
dissolution and that, after the parties reconciled, he paid for almost all their

household expenses in lieu of child support. Additionally, he asserted the

affirmative defense of laches.

      The trial court originally set an evidentiary hearing for December 2019

but then denied the motion solely based on the pleadings after concluding

that “Former Wife never pursued her claim to back child support against the

Former Husband in their post judgment litigation” and had therefore

“abandoned and waived any claim she might have had to enforce the alleged

delinquent child support.” The former wife moved for rehearing, which the

trial court denied. We have jurisdiction pursuant to Florida Rule of Appellate

Procedure 9.130(a)(3)(C)(iii)a.

      We take issue with the trial court’s order for two reasons. First, the trial

court determined that the former wife had waived her claim, not that her claim

was barred by laches. These doctrines are not interchangeable. In the child

support context, a parent cannot waive the “child’s right to support,” Wilkes

v. Wilkes, 768 So. 2d 1150, 1151 (Fla. 2d DCA 2000), but a claim for

enforcement may be barred by laches. See, e.g., Dep’t of Revenue ex rel.

Brown v. Steinle, 837 So. 2d 1072, 1074 (Fla. 2d DCA 2003). 1 Second,



1
  Defendants have a high burden to succeed on the affirmative defense of
laches. As this Court previously explained:

                                        3
issues relating to the enforcement of child support generally require an

evidentiary hearing. See, e.g., Lovejoy v. Poole, 230 So. 3d 164, 166 (Fla.

5th DCA 2017); Niblack v. State, Dep’t of Revenue, Off. of Child Support

Enf’t ex rel. Bacon, 959 So. 2d 358, 359 (Fla. 3d DCA 2007).

     Therefore, we reverse and remand for the trial court to hold an

evidentiary hearing on the issues of delinquent child support and laches. In

doing so, we express no opinion on the merits of the parties’ position, only

that these issues must be tried before they are resolved.

     Reversed and remanded.




                 Laches is an omission to assert a right for an
           unreasonable and unexplained length of time, under
           circumstances prejudicial to the adverse party. It is
           an equitable defense, and its applicability depends
           upon the circumstances of each case. Delay alone in
           asserting a right does not constitute laches, and the
           burden is on the party who asserts the doctrine of
           laches to prove prejudice.

                 In the context of child support arrearage cases,
           the defense of laches is only applied in extraordinary
           circumstances where the facts clearly show extreme
           prejudice.

Ticktin v. Kearin, 807 So. 2d 659, 663 (Fla. 3d DCA 2001) (citations omitted).


                                      4